DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peyali Chowdhury (714-599-4105) on (4-19-2022)
The application has been amended as follows: 
A method for injection-molding a thermosetting resin composition, comprising: injecting a thermosetting resin composition into a mold while a curing reaction of the thermosetting resin composition is incomplete, wherein a mold temperature is 35 °C or less; controlling a temperature of the thermosetting resin composition according to its cure temperature, thereby maintaining a semi-cured state without completely curing the thermosetting resin; and removing the injected thermosetting resin composition in a state of a semi-cured product from the mold without further heating; wherein the thermosetting resin composition is injected from a cylinder into the mold and the cylinder comprises a body and a nozzle provided at a distal end of the body; and a temperature of the body is set to be 20 to 30 °C lower than a curing reaction onset temperature of the thermosetting resin composition; and a temperature of the nozzle is set to be 15 to 20 °C higher than the temperature of the body.
A method for injection-molding a thermosetting resin composition, comprising: injecting a thermosetting resin composition into a mold while a curing reaction of the thermosetting resin composition is incomplete, wherein a mold temperature is 35 °C or less; controlling a temperature of the thermosetting resin composition according to its cure temperature, thereby maintaining a semi-cured state without completely curing the thermosetting resin; Page 3 of 8IIPG-1-124124Inventor(s): Hirohisa ISHIZAKI et al.PATENTSerial No.: 15/568,403Atty Docket: 14076-314USArt Unit: 1741removing the injected thermosetting resin composition in a state of a semi-cured product from the mold without further heating; and preventing application of heat to complete curing of the injected thermosetting resin so as to maintain plasticity of the injected thermosetting resin; wherein the thermosetting resin composition is injected from a cylinder into the mold and the cylinder comprises a body and a nozzle provided at a distal end of the body; and a temperature of the body is set to be 20 to 300C lower than a curing reaction onset temperature of the thermosetting resin composition; and a temperature of the nozzle is set to be 15 to 20 °C higher than the temperature of the body.                                                      Allowable Subject Matter
Claims 1-7 & 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-7 & 11-12, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Hirobumi Watanabe (JP-2002/240,094, hereinafter Watanabe) as instantly claimed is that while the prior art of Watanabe teaches a method for injection-molding a thermosetting resin composition, comprising: injecting a thermosetting resin composition into a mold while a curing reaction of the thermosetting resin composition is incomplete and removing the injected thermosetting resin composition in a state of a semi-cured product from the mold. However, Watanabe does not teach various aspects of the injection molding process, including the parameters utilized such as a temperature of the body being set to be 20 to 30 °C lower than a curing reaction onset temperature of the thermosetting resin composition; and a temperature of the nozzle is set to be 15 to 20 °C higher than the temperature of the body. Adding, that applicant’s most recent remarks from (4-5-2022) point to unexpected results found in the instant application’s specifications ([0034], [0036], [0038] & [0039]) collectively show that an improved non-defective rate due to utilizing the method, parameters, and limitations in the claims, which are themselves found to be commensurate in scope with the unexpected results data provided.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715